PER CURIAM.
We affirm appellant’s conviction and sentence. However, the portions of the trial court’s order requiring appellant to pay $10.00 pursuant to section 960.20 (Crimes Compensation Trust Fund), $10.00 pursuant to section 775.0835 (optional fine for the Crimes Compensation Trust Fund), $2.00 pursuant to section 943.25(4) (Law Enforcement Training and Correctional Officer Training Trust Fund), and courts costs in the amount of $102.00 are stricken since the trial court adjudged appellant insolvent prior to trial and appointed the public defender to represent him. Brown v. State, 427 So.2d 271 (Fla. 2d DCA 1983) (question certified).
OTT, C.J., and DANAHY and CAMPBELL, JJ., concur.